Title: To Thomas Jefferson from Joseph Carrington Cabell, 27 October 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir.
Edgewood.
27 Oct: 1823.
I herewith return you Mr Coffey’s work on the state Prison of New York, with my best thanks for the use of it. I will take the liberty to retain Roscoe’s work a little longer as I have been so much engaged in my brother’s affairs of late as to have been unable to read it. I am sorry to inform you that I am unable to find the Oxford & Cambridge Guides any where about my House, & that I know not what has become of it. It is probably in the hands of some one to whom it has been lent, but I fear it will not be recovered. I will send it to you without delay, if I ever get hold of it. Looking to a better eventual arrangement of my property, I became, at my brother’s sale, the purchaser of his Midway tract of land, which sold for $17,725. This purchase will greatly augment, for a few years, my pecuniary difficulties, and will probably render it necessary for me to withdraw for a time altogether from public business. I shall attend the next session of the Legislature, & if I should sell my farm here or in Lancaster, I might still persevere in my present course. But as neither of these events is probable, I have thought it proper to apprize you of the  purchase & of its probable consequences, that you might not be unprepared with a fit person to execute your views in Europe.I am, dear Sir, ever faithfully your friendJoseph C. Cabell